AMENDMENT NO. 10

TO MASTER REPURCHASE AGREEMENT

Amendment No. 10 dated as of June 28, 2006 (this “Amendment”), by and between
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), ENCORE CREDIT
CORP., (“ECC” and a “Seller”), ECC CAPITAL CORPORATION (“ECC Capital” and a
“Seller”), BRAVO CREDIT CORPORATION (“Bravo” and a “Seller”, and together with
ECC, ECC Capital and Bravo, the “Sellers”).

RECITALS

The Buyer, ECC, ECC Capital and Bravo are parties to that certain Master
Repurchase Agreement, dated as of February 18, 2005, as amended by Amendment
No. 1, dated as of July 21, 2005, Amendment No. 2, dated as of August 15, 2005,
Amendment No. 3, dated as of August 19, 2005, Amendment No. 4, dated as of
September 6, 2005, Amendment No. 5, dated as of September 30, 2005, Amendment
No. 6, dated as of November 29, 2005, Amendment No. 7, dated as of January 12,
2006, Amendment No. 8, dated as of April 11, 2006 and Amendment No. 9 dated as
of May 1, 2006 (the “Existing Repurchase Agreement”; as amended by this
Amendment, the “Repurchase Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Existing Repurchase
Agreement.

The Buyer, ECC, ECC Capital and Bravo have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.

Accordingly, the Buyer, ECC, ECC Capital and Bravo hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by deleting the definition of “Termination Date” in its entirety and
replacing it with the following language:

““Termination Date” means the earlier of (a) July 31, 2006, and (b) the date of
the occurrence of an Event of Default.”

SECTION 2. Conditions Precedent. This Amendment shall become effective as of
June 28, 2006, (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

2.2 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(i) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and Seller; and

(ii) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Existing Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 13 of the Existing Repurchase Agreement (except to the extent that such
representation or warranty expressly relates to an earlier date).

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their authorized representatives thereunto duly authorized as of the day and
year first above written.

Buyer:

CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC,
as Buyer

By: Bruce S. Kaiserman
Name: Bruce S. Kaiserman
Title: Vice President


Sellers:

ENCORE CREDIT CORP.

By: Roque A. Santi
Name: Roque A. Santi
Title: Executive Vice President, Chief Financial
Officer and Treasurer

ECC CAPITAL CORPORATION

By: Roque A. Santi
Name: Roque A. Santi
Title: Executive Vice President, Chief Financial
Officer and Treasurer

BRAVO CREDIT CORPORATION

By: Roque A. Santi
Name: Roque A. Santi
Title: Executive Vice President, Chief Financial
Officer and Treasurer


2